              Case 2:18-cv-01552-JAD-CWH Document 9 Filed 10/11/18 Page 1 of 2



 1   JASON G. REVZIN
     Nevada Bar No. 8629
 2   LEWIS BRISBOIS BISGAARD & SMITH LLP
 3   6385 S. Rainbow Blvd., Suite 600
     Las Vegas, Nevada 89118
 4   Telephone: (702) 893-3383
     Facsimile: (702) 893-3789
 5   jason.revzin@lewisbrisbois.com
     Counsel for Trans Union LLC
 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                                   FOR THE DISTRICT OF NEVADA
10
      RALPH D. ORTEGA,                                  Case No. 2:18-cv-01552-JAD-CWH
11
                             Plaintiff,                 JOINT STIPULATION AND ORDER
12                                                      EXTENDING DEFENDANT TRANS
      v.
                                                        UNION LLC’S TIME TO FILE AN
13                                                      ANSWER OR OTHERWISE RESPOND
      CREDIT ONE BANK, N.A., AND TRANS
14    UNION LLC,                                        TO PLAINTIFF’S COMPLAINT (FIRST
                                                        REQUEST)
15                           Defendants.
16

17            Plaintiff Ralph D. Ortega (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
18   by and through their respective counsel, file this Joint Stipulation Extending Defendant Trans
19   Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
20            On August 20, 2018, Plaintiff filed his Complaint. The current deadline for Trans Union
21   to answer or otherwise respond to Plaintiff’s Complaint is October 11, 2018. Trans Union needs
22   additional time to locate and assemble the documents relating to Plaintiff’s claims and Trans
23   Union’s counsel will need additional time to review the documents and respond to the allegations
24   in Plaintiff’s Complaint.
25

26

27
28


     4844-5899-3272.1                                                                              1
              Case 2:18-cv-01552-JAD-CWH Document 9 Filed 10/11/18 Page 2 of 2



 1
              Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
 2
     otherwise respond to Plaintiff’s Complaint up to and including November 8, 2018. This is the
 3
     first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint
 4
     Dated this 11th day of October, 2018
 5                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
 6                                                 /s/ Jason G. Revzin
                                                   Jason G. Revzin
 7
                                                   Nevada Bar No. 8629
 8                                                 6385 South Rainbow Blvd., Suite 600
                                                   Las Vegas, NV 89118
 9                                                 Telephone: (702) 893-3383
                                                   Facsimile: (702) 893-3789
10                                                 Email: Jason.revzin@lewisbrisbois.com
                                                   Counsel for Trans Union LLC
11

12                                                 CRAIG K. PERRY & ASSOCIATES

13                                                 /s/ Craig K. Perry
                                                   Craig K. Perry
14                                                 Nevada Bar No. 3786
                                                   8010 West Sahara Avenue, Suite 260
15
                                                   Las Vegas, NV 89117
16                                                 Telephone: (702) 228-4777
                                                   Facsimile: (702) 943-7520
17                                                 Email: craig@craigperry.com
18

19                                                    ORDER

20            The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

21   otherwise respond to Plaintiff’s Complaint up to and including November 8, 2018 is so

22   ORDERED AND ADJUDGED.

23           DATED:   October
              Dated this ______12,
                                day2018
                                    of ______________________, 2018.

24

25

26
                                                   UNITED STATES MAGISTRATE JUDGE
27
28


     4844-5899-3272.1                                                                              2
